The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 20, 2014

                                      No. 04-14-00222-CR

                                    Jacob Cory GONZALES,
                                           Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011CR8528A
                            Honorable Pat Priest, Judge Presiding


                                         ORDER
         After this court granted an extension of time, the reporter’s record was due August 18,
2014. The court reporter has filed a notice of late record, asking for a second extension of thirty
days to file the record. We GRANT the requested extension and ORDER the reporter’s record
to be filed in this court on or before September 17, 2014.



                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of August, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court